Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Yoder Reg. No. 58118 on 02/22/2022. 
   
The following claims have been amended as follows: 

1.  (currently amended) A computer-implemented method comprising:
inputting into an autoencoder one or more sets of input samples, with each of the one or more sets of input samples including: a reference input sample of a reference dataset and one or more target input samples of one or more target datasets, with the one or more target datasets including a class, the autoencoder being trained using the reference dataset;
for each set of input samples: 
encoding by the autoencoder a latent space representation of the reference input sample based on the reference input sample; 
reconstructing by the autoencoder the latent space representation of the reference input sample to generate a reference output; 
encoding by the autoencoder a latent space representation of each target input sample of the one or more target input samples based on the one or more target input samples; and

generating by the autoencoder a respective set of outputs for each set of the one or more sets of input samples to form one or more respective sets of outputs, with each of the one or more respective sets of outputs including the reference output and the one or more target outputs for a respective set of input samples;
determining a similarity of each of the one or more target datasets to the reference dataset by comparing each of the one or more target outputs of each of the one or more respective sets of outputs to respective target inputs for each set of the one or more sets of input samples, with the comparison of the one or more target outputs of each of the one or more respective sets of outputs to respective target inputs for each set of the one or more sets of inputs samples including the utilization of a first quantitative similarity measurement technique ; and
determining whether the class of the one or more target datasets needs to be supplemented with compatible samples from a stock dataset.

9.  (currently amended)  A system comprising one or more processors and one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, and with the one or more processors executing the program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: 
inputting into an autoencoder one or more sets of input samples, with each of the one or more sets of input samples including: a reference input sample of a reference dataset and one or more target input samples of one or more target datasets, with the one or more target datasets including a class, the autoencoder being trained using the reference dataset;
for each set of input samples: 
encoding by the autoencoder a latent space representation of the reference input sample based on the reference input sample; 
reconstructing by the autoencoder the latent space representation of the reference input sample to generate a reference output; 

reconstructing by the autoencoder the latent space representation of each of the one or more target input samples to generate one or more target outputs;
generating, by the autoencoder, a respective set of outputs for each set of the one or more sets of input samples to form one or more respective sets of outputs, with each of the one or more respective sets of outputs including the reference output and the one or more target outputs for a respective set of input samples;
determining a similarity of each of the one or more target datasets to the reference dataset by comparing each of the one or more target outputs of each of the one or more respective sets of outputs to respective target inputs for each set of the one or more sets of input samples, with the comparison of the one or more target outputs of each of the one or more respective sets of outputs to respective target inputs for each set of the one or more sets of inputs samples including the utilization of a first quantitative similarity measurement technique ; and
determining whether the class of the one or more target datasets needs to be supplemented with compatible samples from a stock dataset.

15.  (currently amended)  A computer program product comprising one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, and with one or more processors executing the program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:
inputting into an autoencoder one or more sets of input samples, with each of the one or more sets of input samples including: a reference input sample of a reference dataset and one or more target input samples of one or more target datasets, with the one or more target datasets including a class, the autoencoder being trained using the reference dataset;
for each set of input samples: 
encoding by the autoencoder a latent space representation of the reference input sample based on the reference input sample; 

encoding by the autoencoder a latent space representation of each target input sample of the one or more target input samples based on the one or more target input samples; and
reconstructing by the autoencoder the latent space representation of each of the one or more target input samples to generate one or more target outputs;
generating, by the autoencoder, a respective set of outputs for each set of the one or more sets of input samples to form one or more respective sets of outputs, with each of the one or more respective sets of outputs including the reference output and the one or more target outputs for a respective set of input samples;
determining a similarity of each of the one or more target datasets to the reference dataset by comparing each of the one or more target outputs of e ach of the one or more respective sets of outputs to respective target inputs for each set of the one or more sets of input samples, with the comparison of the one or more target outputs of each of the one or more respective sets of outputs to respective target inputs for each set of the one or more sets of inputs samples including the utilization of a first quantitative similarity measurement technique ; and
determining whether the class of the one or more target datasets needs to be supplemented with compatible samples from a stock dataset.

The following is the examiners reasons for allowance:

In addition to the remarks filed 12/29/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9 and 15 when taken in the context of the claims as a whole.  Specifically, the combination of inputting into an autoencoder one or more sets of input samples, including: a reference input sample of a reference dataset and one or more target input 
At best the prior arts of record, specifically, Walters et al (US 10504005 B1 hereinafter Walters) teaches data object for an encoder to generate latent space representations (see Fig. 1, (Col. 1 Ln. 43-56), (Col. 3 Ln. 27-57)) Walters further teaches training the encoders with training frames (see (Col. 4 Ln. 30-48).  Fig. 3 342, (Col. 9 Ln 16-30)) Walters further teaches calculating similarity including cosine techniques (see (Col. 11 ln. 11-27), (Col. 2 ln. 16-29)) Goncalves et al. (US 20190138853 A1) teaches inputs reference (training data) and input target data into an autoencoder as a set (see Fig. 1D 144), ¶70-71))
Newly cited art Hohwald; Heath et al. (US 11042586 B2) teaches an image search service that obtains a set of images responsive to the image search query based on a cosine similarity (see Col. 2-3 Ln. 55-8). Tadayon; Saied et al. (US 20140079297 A1) teaches comparing documents using cosine similarity (see ¶313)

Thus, claims 1, 9 and 15 are allowed over the prior art of record.
Claims 2-8, 10-14 and 16-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 01/05/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BEAU D SPRATT/Primary Examiner, Art Unit 2143